Exhibit 10.1
RETENTION AND AMENDMENT AGREEMENT
     THIS RETENTION AND AMENDMENT AGREEMENT (the “Agreement”) is made and
entered into as of February 21, 2011, by and between SNYDER’S-LANCE, INC., a
North Carolina corporation (the “Company”), and RICK D. PUCKETT (“Executive”).
Statement of Purpose
     The Company and Executive entered into an Amended and Restated Compensation
and Benefits Assurance Agreement dated April 24, 2008 (the “CIC Agreement”).
Under the CIC Agreement, Executive may receive severance benefits if his
employment is terminated under certain circumstances during a specified period
following a change in control of the Company, including a voluntary termination
of employment by Executive during the 13th month following a change in control.
     The Company entered into an Agreement and Plan of Merger with Snyder’s of
Hanover, Inc. resulting in a merger of Snyder’s of Hanover, Inc. into a
wholly-owned subsidiary of the Company (the “Merger”) that was consummated on
December 6, 2010. The Merger constituted a change in control for purposes of the
CIC Agreement. As a result, under the CIC Agreement, Executive has a contractual
right to voluntarily terminate employment with the Company in January 2012 (the
13th month after the Merger) and receive the severance benefits thereunder.
     Executive is an important member of the Company’s leadership team. The
Company wishes to retain Executive, to appropriately motivate Executive’s future
performance and to eliminate Executive’s contractual right to receive severance
benefits under the CIC Agreement for a voluntary termination of employment in
January 2012. Accordingly, the purpose of this Agreement is to (i) provide for a
retention award of performance-related compensation intended to retain Executive
and appropriately motivate Executive’s future performance, (ii) amend the CIC
Agreement to eliminate the provision permitting Executive to collect severance
benefits through a voluntary termination of employment during the 13th month
following a change in control and (iii) provide for additional covenants and
agreements by Executive.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto hereby agree as follows:
     1. Definitions. Capitalized terms used in this Agreement that are not
otherwise defined herein or in the CIC Agreement shall have the following
meanings:
     (a) “Business” means (i) the manufacture, distribution and sale of sandwich
cracker snacks (as that term is used within the Company’s business), private
label cookies and crackers, kettle cooked potato chips and pretzels and (ii) the
business(es) in which the Company or its Affiliates are or were engaged at the
time of, or during the 12 month period prior to, the Termination Date.
     (b) “Company Employee” means any Person who is or was an employee of the
Company or its Affiliates at the time of, or during the 12 month period prior
to, the Termination Date.

 



--------------------------------------------------------------------------------



 



     (c) “Competitive Position” means any employment with or service to be
performed outside of California (whether as owner, member, manager, lender,
partner, shareholder, consultant, agent, employee, co-venturer, or otherwise)
for a Competitor in which Executive (A) will use or disclose or could reasonably
be expected to use or disclose any Confidential Information or Trade Secrets (as
defined below) for the purpose of providing, or attempting to provide, such
Competitor with a competitive advantage in the Business; (B) will hold a
position, will have duties, or will perform or be expected to perform services
for such Competitor, that is or are the same as or substantially similar to the
position held by Executive with the Company or those duties or services actually
performed by Executive for the Company in connection with the provision of
Services by the Company, or (C) will otherwise engage in the Business or market,
sell or provide Products or Services in competition with the Company; provided,
however, service solely as a member of the Board of Directors of a Competitor
shall not be deemed to be a Competitive Position.
     (d) “Competitor” means any third-party (A) whose business is the same as or
substantially similar to the Business or major segment thereof, or (B) who owns
or operates, intends to own or operate, or is preparing to own or operate a
subsidiary, affiliate, or business line or business segment whose business is or
is expected to be the same as or substantially similar to the Business or major
segment thereof.
     (e) “Customer” means any Person who is or was a customer or client of the
Company or its Affiliates at the time of, or during the 12 month period prior
to, the Termination Date.
     (f) “Products and Services” means (i) sandwich cracker snacks, private
label cookies and crackers, kettle cooked potato chips and pretzels and (ii) the
products and/or services offered by the Company or its Affiliates at the time
of, or during the 12 month period prior to, the Termination Date.
     (g) “Restricted Period” means the period commencing on the Termination Date
and ending twelve (12) full calendar months following the Termination Date.
     (h) “Restricted Territory” means all states in the United States of America
in which the Company currently is engaged in the Business or provides Products
and Services.
     (i) “Termination Date” means the date of Executive’s Termination of
Employment, regardless of the date, cause, or manner of that termination.
     2. Awards. The Company shall make the following retention and
performance-related compensation awards to Executive:
     (a) The Company shall grant Executive restricted shares under the Company’s
2007 Key Employee Incentive Plan with a grant date value of $300,000. This award
shall be in addition to any award of restricted shares to Executive under the
Company’s 2011 Three-Year Performance Incentive Plan for Officers and Key
Managers (the

- 2 -



--------------------------------------------------------------------------------



 



“Three-Year Plan”). The grant date and the calculation of the number of
restricted shares based on the value above shall be determined in the same
manner as awards of restricted shares under the Three-Year Plan. The award shall
vest in full on the third anniversary of the grant date and otherwise be subject
to provisions (e.g., treatment upon termination of employment) consistent with
awards of restricted shares under the Three-Year Plan.
     (b) The Company shall grant Executive nonqualified stock options under the
Company’s 2007 Key Employee Incentive Plan with a grant date value of $350,000.
This award shall be in addition to any award of stock options to Executive under
the Three-Year Plan. The grant date and the calculation of the number of stock
options based on the value above shall be determined in the same manner as
awards of stock options under the Three-Year Plan and the term of the stock
options shall be ten years. The award shall vest in full on the third
anniversary of the grant date and otherwise be subject to provisions (e.g.,
treatment upon termination of employment) consistent with awards of stock
options under the Three-Year Plan.
     3. Amendment. In consideration for a lump sum cash payment to Executive in
the amount of $250,000 payable coincident with the execution of this Agreement
(less any required tax withholdings), Section 4(b) of the CIC Agreement is
hereby amended to read as follows:
     “(b) The occurrence of any one or more of the following events (a
“Qualifying Termination”) within the thirty-six (36) calendar months immediately
following a Change in Control of the Company which occurred during the Term or
any Successive Period shall entitle Executive to receive the Severance Benefits:

  (i)   Executive’s involuntary Termination of Employment without Cause;    
(ii)   Executive’s voluntary Termination of Employment for Good Reason; or    
(iii)   The Company, or any successor company, commits a material breach of any
of the provisions of this Agreement.

A Qualifying Termination shall not include Executive’s Termination of Employment
within thirty-six (36) calendar months following a Change in Control by reason
of death, disability [as such term is defined under the Company’s governing
disability plan (or any successor plan thereto)], Executive’s voluntary
Termination of Employment without Good Reason or Executive’s involuntary
Termination of Employment for Cause. Moreover, a Termination of Employment which
occurs before a Change in Control or later than thirty-six (36) months following
a Change in Control shall not constitute a Qualifying Termination.”
     4. Representations and Acknowledgements Concerning Restrictive Covenants.
In consideration for the Company’s willingness to enter into this Agreement and
to provide the awards, payments and benefits set forth in this Agreement under
its terms and conditions,

- 3 -



--------------------------------------------------------------------------------



 



Executive agrees not to engage in any activities competitive with the Company or
its Affiliates as set forth below.
     Executive and the Company understand and agree that the restrictions set
forth in Sections 4, 5, 6, 7 and 8 hereof apply to Executive and impose
post-employment obligations on Executive regardless of (A) the date, cause, or
manner of the termination of Executive’s employment with the Company,
(B) whether such termination occurs with or without Cause or is a result of
Executive’s resignation, or (C) whether Executive receives severance benefits
pursuant to Section 4 of the CIC Agreement.
     Executive and the Company understand and agree that the sole purpose of
Sections 4, 5, 6, 7 and 8 hereof is to protect the Company’s legitimate business
interests, including, but not limited to, the Company’s Customer and business
associate relationships and goodwill, its Confidential Information and Trade
Secrets, and the Company’s competitive advantage within the snack food industry.
The restrictions set forth herein are not intended to impair, nor will they
impair, Executive’s ability or right to work or earn a living.
     Executive and the Company further understand and agree that these
Sections 4, 5, 6, 7 and 8 represent an important element of this Agreement, and
are a material inducement to the Company entering into this Agreement, without
which the Company would not have entered into this Agreement.
     Executive understands that the Company is headquartered in North Carolina
and the Company operates the Business across the United States, including in
states that permit post-termination non-compete covenants. Executive
acknowledges that Executive’s duties with the Company have entailed involvement
with the entire range of the Company’s operations and that Executive’s extensive
familiarity with the Business and the Company’s Confidential Information and
Trade Secrets justifies a restriction across the entire geographic footprint
occupied by the Company.
     Consequently, Executive acknowledges and agrees that (i) the restrictive
covenants contained in this Agreement are reasonable in time, territory, and
scope, and in all other respects; (ii) should any part or provision of any
covenant be held invalid, void, or unenforceable in any court of competent
jurisdiction, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement;
and (iii) if any portion of any restrictive covenant provisions herein is found
to be invalid or unenforceable by a court of competent jurisdiction because its
duration, territory, definition of activities, or definition of information
covered is considered to be invalid or unreasonable in scope, the invalid or
unreasonable terms shall be redefined to carry out the Company’s and Executive’s
intent in agreeing to these restrictive covenants. These restrictive covenants
shall be construed as agreements independent of any other provision in this
Agreement and the existence of any claim or cause of action of Executive against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of these restrictive
covenants.

- 4 -



--------------------------------------------------------------------------------



 



     5. Covenant Not to Compete.
     (a) To the fullest extent permitted by any applicable state law, Executive
agrees that during Executive’s employment with the Company, and for the full
duration of the Restricted Period following Termination of Employment, Executive
shall not, without the prior written consent of the Company, directly or
indirectly, obtain or hold a Competitive Position with a Competitor in the
Restricted Territory, as these terms are defined herein.
     (b) Executive shall be deemed to be in a Competitive Position with a
Competitor, in the Restricted Territory, if Executive obtains or holds a
Competitive Position with a Competitor that conducts its business within the
Restricted Territory (and Executive’s responsibilities relate to that
Competitor’s business in the Restricted Territory), even if Executive’s
residence or principal place of work (other than California) is not within the
Restricted Territory.
     (c) Notwithstanding the foregoing, Executive may, as a passive investor,
own capital stock of a publicly held corporation, which is actively traded in
the over-the-counter market or is listed and traded on a national securities
exchange, which constitutes or is affiliated with a Competitor, so long as
Executive’s ownership is not in excess of five percent (5%) of the total
outstanding capital stock of the Competitor.
     6. Non-Solicitation / No Interference Provisions.
     (a) Customers and Other Business Partners. Executive understands and agrees
that the Company’s good will and established relationships between the Company
and each of its Customers, and potential customers, and its licensors,
licensees, suppliers, vendors, contractors, subcontractors and consultants
related to the Business (collectively, the “Partners”) constitute valuable
assets of the Company, and may not be misappropriated for Executive’s own use or
benefit or for the use or benefit of any other third-party. Accordingly,
Executive hereby agrees that during Executive’s employment with the Company and
for the full duration of the Restricted Period following Termination of
Employment, Executive shall not, without the prior written consent of the
Company, directly or indirectly, on Executive’s own behalf or on behalf of any
other third-party:

  (i)   call-on, solicit, divert, take away or attempt to call-on, solicit,
divert, or take away any of the Partners (1) with whom or with which Executive
had communications on the Company’s behalf about the Partner’s existing or
potential business relationship with the Company with respect to the Business;
(2) whose business dealings with the Company are or were managed or supervised
by Executive as part of his duties for the Company; or (3) about whom or about
which Executive obtained Confidential Information or Trade Secrets solely as a
result of Executive’s employment with the Company; or

- 5 -



--------------------------------------------------------------------------------



 



  (ii)   interfere or engage in any conduct that would otherwise have the effect
of interfering, in any manner with the business relationship between the Company
and any of the Partners, including, but not limited to, urging or inducing, or
attempting to urge or induce, any Partner to terminate its relationship with the
Company or to cancel, withdraw, reduce, limit, or modify in any manner such
Partner’s business or relationship with the Company.

     (b) Company Employees. Executive understands and agrees that the
relationship between the Company and Company Employees constitutes a valuable
asset of the Company and such assets may not be converted to Executive’s own use
or benefit or for the use or benefit of any other third-party. Accordingly,
Executive hereby agrees that during Executive’s employment with the Company and
for the full duration of the Restricted Period following Termination of
Employment, Executive shall not, without the Company’s prior written consent,
directly or indirectly, solicit or recruit for employment; attempt to solicit or
recruit for employment; or attempt to hire or accept as an employee, consultant,
contractor, or otherwise, any Company Employee.
     7. Enforcement of Restrictive Covenants. Notwithstanding any other
provision of this Agreement, in the event of Executive’s actual or threatened
breach of any provision of Sections 5 and 6 hereof, the Company shall be
entitled to an injunction restraining Executive from such breach or threatened
breach, it being agreed that any breach or threatened breach of these
restrictive covenants would cause immediate and irreparable injury to the
Company and that money damages would not provide an adequate remedy to the
Company. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies for such breach or threatened
breach, including the recovery of monetary damages from Executive pursuant to
Section 10 below.
     8. Confidential Information and Company Property.
     (a) Executive and the Company recognize that due to the nature of
Executive’s employment and Executive’s relationship with the Company, Executive
has had access to, has acquired, or has assisted in developing confidential and
proprietary information relating to the business, technology, financial,
marketing, sales, strategic planning, methods, processes and manufacturing
operations of the Company, and that the Company is entitled to protection for
this information.
     (b) Executive recognizes and acknowledges that, unless otherwise available
to the public, or otherwise generally known to the public,

  (i)   all information relating to the business, technology, financial,
marketing, sales, strategic planning, methods, processes and manufacturing
operations of the Company, and

  (ii)   all information of a technical or proprietary nature made available to
the Company and its employees by customers, suppliers and vendors on a

- 6 -



--------------------------------------------------------------------------------



 



      confidential basis in order to foster and facilitate the operation and
success of the Company in conducting business,

  (iii)   as such information may exist from time to time (hereinafter
collectively referred to as “Confidential Information”), and whether in
electronic, print or other form, all copies, compilations, notes, or other
reproductions thereof are valuable, special and unique assets of the Company.

     (c) Executive therefore agrees that Executive shall not disclose any
Confidential Information or any part thereof to any Person not employed by or
affiliated with the Company for any reason or purpose whatsoever and shall not
use such Confidential Information except on behalf of the Company at any time
during the term of Executive’s employment with the Company, or at any time
during the three (3) year period which immediately follows the Termination Date.
     (d) In addition, throughout the term of this Agreement and at all times
after the Termination Date, Executive shall not directly or indirectly transmit
or disclose any Trade Secret of the Company to any Person, not employed by or
affiliated with the Company for any reason or purpose whatsoever and shall not
make use of any Trade Secret, except on behalf of the Company. For purposes of
this Agreement, the term “Trade Secret” means any item of Confidential
Information that constitutes a trade secret of the Company under the common law
or statutory law of the state in which the Employee is domiciled. The Parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either the Company’s rights or Employee’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices.
     (e) It is hereby acknowledged and agreed that any breach or threatened
breach of the provisions of this Section 8 would cause irreparable injury to the
Company and that money damages would not provide an adequate remedy to the
Company. In the event of a breach or threatened breach by Executive of the
provisions of this Section 8, the Company shall be entitled to an injunction
restraining Executive from disclosing, in whole or in part, any such
Confidential Information or Trade Secrets, and, further, an injunction
restraining Executive from accepting any employment with or rendering any
services to any such person, firm, corporation, association or other entity to
whom any such Confidential Information or Trade Secrets, in whole or in part,
has been disclosed or is threatened to be disclosed.
     (f) Nothing contained herein shall be construed as prohibiting the Company
from pursuing any other equitable or legal remedies for any such breach or
threatened breach, including recovery from Executive of any monetary damages
from Executive pursuant to Section 10 below.
     (g) Executive represents that upon Termination of Employment, Executive
will return to the Company all property of the Company, including all
Confidential Information, which is now or may hereafter come into his
possession.

- 7 -



--------------------------------------------------------------------------------



 



     9. Additional Post-Termination Covenants.
     (a) Upon Termination of Employment hereunder, regardless of the date,
cause, or manner of such termination, Executive shall resign and does resign
from all positions as an officer of the Company and from any other positions
with the Company, with such resignations to be effective upon the Termination
Date.
     (b) From and after the Termination Date, Executive agrees not to make any
statements to the Company’s employees, customers, vendors, or suppliers or to
any public or media source, whether written or oral, regarding Executive’s
employment hereunder or termination from the Company’s employment, except as may
be approved in writing by an executive officer of the Company in advance.
Executive further agrees not to make any statement (including to any media
source, or to the Company’s suppliers, customers or employees) or take any
action that would disrupt, impair, embarrass, harm or affect adversely the
Company or any of the employees, officers, directors, or customers of the
Company or place the Company or such individuals in any negative light.
     (c) Executive agrees to make himself available at reasonable times during
normal business hours and upon reasonable notice to consult with and provide
assistance and cooperation to the Company from time to time, as necessary,
regarding management transition, licensing issues, pending and potential
disputes, claims, litigation, and other matters relating to the Company’s
corporate or professional liabilities. Executive’s assistance and cooperation in
litigation matters shall include, but not be limited to, as requested by the
Company, providing informal interviews with the Company or its representatives;
supplying affidavits; and appearing at and providing truthful testimony in
depositions, hearings, arbitrations, administrative proceedings and trials.
Executive agrees to notify the Company in the event he is contacted by opposing
counsel in any lawsuit naming the Company as a defendant.
     Both parties agree to act reasonably and in good faith in scheduling the
dates, times and length of time during which Executive will perform consulting
services and provide assistance and cooperation in litigation. In connection
with such litigation or investigation, the Company shall attempt to accommodate
Executive’s schedule, shall reimburse Executive (unless prohibited by law) for
any actual loss of wages in connection therewith, shall provide Executive with
reasonable notice in advance of the times in which Executive’s cooperation or
assistance is needed, and shall reimburse Executive for any reasonable expenses
incurred in connection with such matters. Executive also shall be compensated at
a reasonable market hourly rate for the time required to perform consulting
services and provide assistance and cooperation in litigation.
     10. Forfeiture of Benefits. In the event that Executive violates the terms
of this Agreement, including but not limited to the provisions of Sections 4, 5,
6 and 8, then Executive shall forfeit any award, payment or benefit to which
Executive may be entitled pursuant to Section 2 hereof, and, within 30 days of a
written request of the Company, shall reimburse the Company for any award,
payment or benefit paid to Executive hereunder.

- 8 -



--------------------------------------------------------------------------------



 



     Nothing herein shall be construed as prohibiting the Company from pursuing
any other remedies available to the Company in the event of any breach or
threatened breach, or as a waiver of the Company’s right to seek injunctive
relief to enforce this Agreement’s restrictive covenants.
     11. Section 409A. This Agreement is intended to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and this Agreement will, to the extent practicable, be
construed in accordance therewith. In any event, the Company makes no
representations or warranty and will have no liability to Executive or any other
person, other than with respect to payments made by the Company in violation of
the provisions of this Agreement or the CIC Agreement, if any provisions of or
payments under this Agreement or the CIC Agreement are determined to constitute
deferred compensation subject to Section 409A but not to satisfy the conditions
of that section.
     12. Force and Effect. Except as expressly or by necessary implication
amended hereby, the CIC Agreement shall remain in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized officer, and Executive has hereunto set his hand, all as of
the day and year first above written.

            “Company”

SNYDER’S-LANCE, INC.
      By  /s/ David V. Singer         David V. Singer        Chief Executive
Officer     

            “Executive”
      /s/ Rick D. Puckett       Rick D. Puckett           

- 9 -